Name: 2002/601/EC: Council Decision of 27 June 2002 amending Decision 1999/311/EC adopting the third phase of the trans-European cooperation scheme for higher education (Tempus III) (2000 to 2006)
 Type: Decision
 Subject Matter: teaching;  cooperation policy;  European construction
 Date Published: 2002-07-24

 Avis juridique important|32002D06012002/601/EC: Council Decision of 27 June 2002 amending Decision 1999/311/EC adopting the third phase of the trans-European cooperation scheme for higher education (Tempus III) (2000 to 2006) Official Journal L 195 , 24/07/2002 P. 0034 - 0037Council Decisionof 27 June 2002amending Decision 1999/311/EC adopting the third phase of the trans-European cooperation scheme for higher education (Tempus III) (2000 to 2006)(2002/601/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Having consulted the Committee of the Regions,Whereas:(1) On 23 July 1996 the Council adopted Regulation (EC) No 1488/96 on financial and technical measures to accompany (MEDA) the reform of economic and social structures in the framework of the Euro-Mediterranean partnership(4).(2) The Mediterranean region constitutes a priority area for the Community and the political, economic and social development of the Mediterranean partners is a challenge of ever increasing proportions.(3) It is important to pursue and intensify the cooperation launched within the Euro-Mediterranean partnership which was established by the Barcelona declaration of 27 November 1995.(4) The Barcelona declaration recognises that the traditions of culture and civilisation throughout the Mediterranean region, dialogue between these cultures and exchanges at human, scientific and technological level are an essential factor in bringing the Mediterranean peoples closer, promoting understanding between them and improving their perception of each other. It stresses the essential nature of the development of human resources, both as regards the education and training of young people in particular, and in the area of culture, and recognises the essential contribution civil society can make in the process of development of the Euro-Mediterranean partnership and as an essential factor for greater understanding and closeness between peoples.(5) Euro-Mediterranean cooperation in higher education is an indispensable instrument to achieve the key objectives set out in the Barcelona declaration and in particular to develop human resources, promote understanding between cultures and rapprochement of the peoples in the Euro-Mediterranean region as well as to develop free and flourishing civil societies.(6) On 29 April 1999 the Council adopted Decision 1999/311/EC adopting the third phase of the trans-European cooperation scheme for higher education (Tempus III) (2000 to 2006)(5).(7) The Tempus III programme has proved an effective tool for structural cooperation in, and development of, higher education including the improvement of human resources and occupational skills. Via universities and university staff it can also make an effective contribution to the development of public administration and education structures in the eligible countries.(8) Enlarging the geographical scope of the Tempus III programme to the Mediterranean non-member countries and territories referred to in Regulation (EC) No 1488/96 would make it possible to build on the proven strengths of that programme, achieve economies of scale and favour regional cooperation around the wider Euro-Mediterranean region.(9) It is appropriate to extend the period covered by the Tempus III programme by six months to 31 December 2006 without adjusting the financial provision, since that period corresponds to that of the financial perspectives as well as that of the other major Community education and training programmes.(10) The measures necessary for the implementation of the Tempus III programme should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(6).(11) Decision 1999/311/EC should therefore be amended accordingly,HAS DECIDED AS FOLLOWS:Article 1Decision 1999/311/EC is hereby amended as follows:1. Articles 1 and 2 shall be replaced by the following: "Article 1Duration of Tempus IIIThe third phase of the trans-European cooperation scheme for higher education (hereinafter referred to as 'Tempus III') is hereby adopted for the period from 1 July 2000 to 31 December 2006.Article 2Eligible countries1. Tempus III shall concern the countries which are beneficiaries under Council Regulation (EC) No 2666/2000 of 5 December 2000 on assistance for Albania, Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia(7), and the new independent States of the former Soviet Union and Mongolia referred to in Council Regulation (EC, Euratom) No 99/2000 of 29 December 1999 concerning the provision of assistance to the partner States in eastern Europe and central Asia(8), and Mediterranean non-member countries and territories listed in Council Regulation (EC) No 1488/96 of 23 July 1996 on financial and technical measures to accompany (MEDA) the reform of economic and social structures in the framework of the Euro-Mediterranean partnership(9). These countries and territories are hereinafter referred to as 'eligible countries'.2. On the basis of an evaluation of the specific situation of each country, the Commission, in accordance with the procedures referred to in the Regulations referred to in paragraph 1, shall agree with the eligible countries concerned whether they should participate in Tempus III, and the nature and conditions of their participation. The conditions of Article 10(1) will apply to eligible countries that do not participate in Tempus III."2. Articles 5, 6 and 7 shall be replaced by the following: "Article 5Aim1. The aim of Tempus III is to promote, in line with the guidelines and general objectives of the Regulations referred to in Article 2(1), and in complementarity with the programmes and sectoral approaches resulting therefrom, the development of the higher education systems in the eligible countries through the most balanced cooperation possible with partners from all the Member States.2. More specifically, Tempus III shall:(a) promote understanding between and rapprochement of cultures, develop free and flourishing civil societies; and(b) facilitate the adaptation and development of higher education to better respond to the socio-economic and cultural needs of the eligible countries by addressing:(i) issues relating to the development and reshaping of curricula in the priority areas;(ii) reform and development of higher education structures and establishments and their management;(iii) the development of training leading to such qualifications as will remedy the shortage of high-level skills needed in the context of economic reform and development, particularly by improving and increasing links with industry;(iv) the contribution of higher education and training to citizenship and the strengthening of democracy.3. The Commission shall, when pursuing the aim of Tempus III, observe the Community's general policy on equal opportunities for men and women. The Commission shall also ensure that no group of citizens is excluded or disadvantaged.Article 6Dialogue with the eligible countriesIn agreement with the competent authorities in each country, the Commission shall define the detailed priorities and objectives for the role of Tempus III, on the basis of the programme's aim and the provisions of the Annex, and in conformity in particular with:(a) the general objectives of the Regulations referred to in Article 2(1);(b) the economic, social and educational policy of each eligible country;(c) the need to strike an appropriate balance between the priority areas selected and the resources allocated to Tempus III.Article 7Committee1. The Commission shall implement Tempus III in accordance with the provisions of the Annex, on the basis of detailed guidelines to be adopted annually and following the detailed priorities and objectives agreed with the competent authorities in each eligible country, as provided for in Article 6.2. The Committee referred to in paragraphs 4 and 5 shall, in particular, assist the Commission in the implementation of the scheme having regard to the aim set out in Article 5 and shall coordinate its work with that of other programme committees established in the field of education (Socrates) and training (Leonardo).3. The measures necessary for the implementation of this Decision relating to the subject matters referred to below shall be adopted in accordance with the procedure set out in paragraph 4:(a) the general guidelines governing Tempus III;(b) the selection procedures and general guidelines for the Community's financial assistance (amounts, duration and beneficiaries);(c) questions relating to the overall balance of Tempus III, including the breakdown between the various actions;(d) the detailed priorities and objectives to be agreed with the competent authorities in each eligible country;(e) the arrangements for monitoring and evaluating Tempus III.4. The Commission shall be assisted by a committee.Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.The Committee shall adopt its rules of procedure.5. In addition, the Commission may consult the Committee on any other matter concerning the implementation of Tempus III, including the annual report.In this case, Articles 3 and 7 of Decision 1999/468/EC shall apply;"3. Articles 9 and 10 shall be replaced by the following: "Article 9Links with other Community actionsIn accordance with the procedure referred to in Article 7(4) of this Decision and, if applicable, the procedure referred to in Article 10 of Regulation (EC) No 2666/2000, in Article 13 of Regulation (EC, Euratom) No 99/2000, and in Article 11 of Regulation (EC) No 1488/96, within the limits established by the annual budgetary decisions, the Commission shall ensure consistency and, where necessary, complementarity between Tempus III and other Community actions undertaken both in the Community and as part of assistance provided to eligible countries, particularly with regard to the activities of the European Training Foundation.Article 10Coordination with action taken in third countries1. The Commission shall organise appropriate coordination with actions undertaken by third countries(10) or by universities and the business sector in these countries in the same field as Tempus III, including, where applicable, participation in Tempus III projects.2. This participation may take a variety of forms, including one or more of the following:(a) participation in Tempus III projects on a co-financing basis;(b) use of the opportunities available under Tempus III to channel exchange actions receiving bilateral funding;(c) coordination between Tempus III and national initiatives which have the same aims but which are funded and managed separately;(d) mutual exchange of information on all relevant initiatives in this field.";4. in Article 12, the second paragraph shall be replaced by the following: "It shall submit by 30 June 2004 an interim report on the findings of the evaluation, together with any proposals for extending or adjusting Tempus III for the period commencing on 1 January 2007;"5. in the Annex, the text under the heading "Individual grants" shall be replaced by the text in the Annex to this Decision.Article 2This Decision shall take effect from the day of its adoption.This Decision shall be published in the Official Journal of the European Communities.Done at Luxembourg, 27 June 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ C 151 E, 25.6.2002, p. 118.(2) Opinion delivered on 14 May 2002 (not yet published in the Official Journal).(3) OJ C 149, 21.6.2002, p. 36.(4) OJ L 189, 30.7.1996, p. 1. Regulation as last amended by Regulation (EC) No 2698/2000 (OJ L 311, 12.12.2000, p. 1).(5) OJ L 120, 8.5.1999, p. 30. Decision as last amended by Regulation (EC) No 2666/2000 (OJ L 306, 7.12.2000, p.1).(6) OJ L 184, 17.7.1999, p. 23.(7) OJ L 306, 7.12.2000, p. 1. Regulation as last amended by Regulation (EC) No 2415/2001 (OJ L 327, 12.12.2001, p. 3).(8) OJ L 12, 18.1.2000, p. 1.(9) OJ L 189, 30.7.1996, p. 1. Regulation as last amended by Regulation (EC) No 2698/2000 (OJ L 311, 12.12.2000, p. 1).(10) These countries are the members of the Group of 24, other than the Member States of the Community, the Republic of Cyprus and Malta, and the associated countries of central and eastern Europe, and participation relates to projects with the non-associated countries of central and eastern Europe eligible under the PHARE programme and such other countries the Community might subsequently decide to include.ANNEX"Individual grantsIn addition to the JEPs and the structural and/or complementary measures, the Community will also support the provision of individual grants to teachers, researchers, trainers, university administrators, senior ministerial officials, education planners and other experts in training from eligible countries or from the Community, for visits to promote the quality, development and restructuring of higher education and training in the eligible countries.These visits could inter alia cover the following areas:- the development of courses and teaching material,- the development of staff, particularly through periods of refresher training and in-company placements,- teaching, research and training assignments,- activities to support the development of higher education,- participation in the activities of European associations, in particular university associations."